
	

114 HR 5057 IH: Safe Prescribing for Veterans Act
U.S. House of Representatives
2016-04-26
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



		I
		114th CONGRESS
		2d Session
		H. R. 5057
		IN THE HOUSE OF REPRESENTATIVES
		
			April 26, 2016
			Mr. Keating (for himself and Mr. Rothfus) introduced the following bill; which was referred to the Committee on Veterans’ Affairs
		
		A BILL
		To amend title 38, United States Code, to provide for a continuing education requirement for
			 employees of the Department of Veterans Affairs authorized to prescribe
			 medication.
	
	
 1.Short titleThis Act may be cited as the Safe Prescribing for Veterans Act. 2.Continuing education requirement for employees of Department of Veterans Affairs authorized to prescribe medication (a)In generalSubchapter I of chapter 74 of title 38, United States Code, is amended by adding at the end the following new section:
				
					7413.Continuing education requirement for employees authorized to prescribe medication
						(a)Requirement
 (1)Except as provided in paragraph (2), the Secretary shall require each covered employee of the Department to complete not less than one accredited course of continuing education on pain management once every two years. Such course shall include information on safe prescribing practices and disposal of controlled substances, principles of pain management, identification of potential substance use disorders and addiction treatment.
 (2)Paragraph (1) shall not apply to a covered employee if the covered employee is licensed or certified by a State licensure or specialty board that requires the completion of continuing education relative to pain management or substance use disorder management.
 (b)DefinitionsIn this section: (1)The term covered employee means any employee of the Department authorized to prescribe any controlled substance, including an employee hired under section 7405 of this title.
 (2)The term controlled substance has the meaning given such term in section 102 of the Controlled Substances Act (21 U.S.C. 802). (c)ApplicabilityThe requirement under subsection (a) shall apply with respect to a covered employee for any 24-month period during which the covered employee is employed by the Department for at least 180 days..
 (b)Clerical amendmentThe table of sections at the beginning of such chapter is amended by adding at the end of the items relating to subchapter I of such chapter the following new item:
				
					
						7413. Continuing education requirement for employees authorized to prescribe medication..
 (c)ApplicabilitySection 7413 of title 38, United States Code, as added by subsection (a) shall apply with respect to a 12-month period that begins on or after the date of the enactment of this Act.
			
